Order filed February 14, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-01046-CV
                                    ____________

                        IN THE INTEREST OF D.M.K., a child


                       On Appeal from the County Court at Law
                             Washington County, Texas
                          Trial Court Cause No. CCL-6454


                                        ORDER

       This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”). Appellant has
established indigence or is presumed to be indigent. See Tex. R. App. P. 20.1(a). The
notice of appeal was filed November 29, 2011. The reporter’s record was due within 10
days after the notice of appeal was filed. See Tex. R. App. P. 35.1(b); 28.4(a)(1). The
record has not been filed.

       Appeals in parental termination cases and child protection cases are to be brought
to final disposition within 180 days of the date the notice of appeal is filed. See Tex. R.
Jud. Admin. 6.2(a). The trial and appellate courts are jointly responsible for ensuring that
the appellate record is timely filed. See Tex. R. App. P. 35.3(c). The trial court must
direct the court reporter to immediately commence the preparation of the reporter’s
record and must arrange for a substitute reporter, if necessary. See Tex. R. App. P.
28.4(b)(1).

       Because the reporter’s record has not been filed timely in this accelerated appeal,
we issue the following order:

       We order Marsha Burns, the substitute court reporter, to file the record in this
appeal on or before February 24, 2012. If Marsha Burns does not timely file the record
as ordered, the court will issue an order requiring her to appear at a hearing to show cause
why the record has not been timely filed and why she should not be held in contempt of
court for failing to file the record as ordered. Contempt of court is punishable by a fine
and/or confinement in jail.



                                      PER CURIAM




                                             2